Citation Nr: 1212498	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to a total disability evaluation for individual unemployability as due to service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Esq.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from April and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran appeared at a Travel Board hearing in February 2012.  A transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case has asserted that his current rating for PTSD, 50 percent, does not adequately contemplate the severity of his condition.  Similarly, while service connection was granted for hearing loss in association with the Veteran's initial claim, he contends that the noncompensable rating assigned in the April 2007 rating decision does not reflect the current level of severity.  With respect to the claim for GERD, the Veteran does not assert that this condition developed directly as a consequence of his military service; rather, he has asserted that the condition was either caused or aggravated beyond the natural course of the disease process by service-connected PTSD, to include as a result of medications used for treatment in that condition.  The Veteran has also stated that alcohol and cannabis abuse have contributed to GERD, and that these are specific manifestations of the service-connected PTSD.  Lastly, the Veteran alleges that he is incapable of engaging in any type of substantially gainful employment as a result of his service-connected disorders, particularly his PTSD.  

As a preliminary matter, the Board notes that the Veteran appeared at a Travel Board hearing with an attorney from the firm representing him.  At this time, evidence was presented which indicates that the Board does not have the most current representation of the disability picture for the claimed GERD or for the service-connected PTSD.  Specifically, the Veteran noted that he had recently been given an endoscopy by VA providers to treat his GERD.  Upon review, the Board notes that the record does not contain evidence of the alleged February 2012 endoscopy procedure, and as the record of this treatment might, at least potentially, be beneficial to the Veteran's claim, efforts must be made to secure these records prior to an adjudication.  With respect to the claim for an increase for service-connected PTSD, the Board notes that the Veteran expressly indicated that his condition has deteriorated since the most recent VA examination of record.  

In claims for an increase, the nature of the current disability picture is of paramount importance.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, in order to ensure the most accurate assessment of the Veteran's symptomatology regarding service-connected PTSD, a new and comprehensive VA psychiatric examination should be afforded.  With regard to the claim for a TDIU, the Board notes that the Veteran has alleged that his PTSD contributes to his inability to work.  Records from the Social Security Administration (SSA) are of record, and an administrative determination from that agency does suggest at least some influence of PTSD in contributing to the Veteran's inability to work.  Accordingly, in assessing the severity of the Veteran's PTSD, the examiner should also note whether the service-connected PTSD prevents the Veteran from engaging in any type of substantially gainful employment.  

With regard to the claim for an increased rating for bilateral hearing loss, the Board notes that the most recent VA audiological examination was performed in December 2006.  There are clinical consultations following this; however, the Veteran asserted at his Travel Board hearing that he has had hearing aids for approximately a year, and that despite this amplification, he has recently been noticing a decrease in auditory perception even with the hearing aids.  Given the Veteran's assertions and the age of the most recent examination, the Board is of the opinion that a new, comprehensive VA examination addressing the severity of hearing loss should be afforded.  

Lastly, with respect to the claim for service connection for GERD, the Board notes that the examination of record, dated in December 2006, is not particularly helpful in resolving the issue on appeal.  Indeed, while this examiner did diagnose the Veteran as having GERD with origin three years prior to the date of the examination, the etiology opinion offered is rather cursory in its assessment.  The examiner simply states that GERD is "not likely secondary" to PTSD and its treatment.  The examiner did not specifically address any potential aggravation between service-connected PTSD, its treatment, and GERD, and in offering the opinion, he simply stated a conclusion without indicating a rationale.  As such, the December 2006 gastrointestinal examination, in failing to articulate a rationale for its conclusions, is inadequate for rating purposes, and a remedial examination is necessary.  

Moreover, the Veteran has alleged that his service-connected PTSD includes manifestations of alcohol and drug (cannabis) abuse, which in turn contribute to GERD.  As noted above, the claim requires that the Veteran be afforded a comprehensive VA psychiatric examination to address the claims for an increase in rating for service-connected PTSD and for entitlement to a TDIU.  In this examination, the examiner should also note whether alcohol and/or other drug abuse exists as a manifestation of service-connected PTSD (if so, such manifestations would not be considered as willful misconduct).  

Following the conducting of the above-directed psychiatric examination (as well as the securing of the identified VA treatment records), the Veteran should be afforded a VA internal medicine examination to address the etiology of GERD.  In this regard, the examiner is to be asked if service-connected PTSD, to include medications used for treatment of this condition, and, if alcohol/drug abuse has been deemed to be a manifestation of PTSD, to include such abuse, is at least as likely as not (50 percent probability or greater) to have caused or aggravated the Veteran's GERD.  

Accordingly, the case is REMANDED for the following action:

1.  All outstanding VA treatment records from the Cleveland VA Medical Center dated since August 2011, to include the reports of a February 2012 endoscopy examination, should be associated with the claims file.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to determine the current severity of service-connected PTSD, with a Global Assessment of Functioning score assigned, and should specifically indicate if PTSD prevents the Veteran from engaging in any type of substantially gainful employment.  The mental status examination should be included, and the examiner should indicate whether PTSD results in total social and occupational impairment.  Furthermore, the examiner should clearly indicate whether it is at least as likely as not (i.e., a 50 percent or greater probability) that alcohol and other substance abuse, to include cannabis, are manifestations of service-connected PTSD (as opposed to separately identifiable nonservice-connected disorders).  A detailed rationale must accompany all conclusions reached in the narrative portion of the examination report.  

3.  Upon completion of the psychiatric examination, schedule the Veteran for a comprehensive VA internal medicine examination for the purposes of determining the etiology of current GERD.  The examiner must review the claims file in conjunction with the examination.  In this regard, the examiner is asked if it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, to include treatment for same, caused or aggravated GERD beyond the natural progression of the disease process.  The examiner should also note as to if it is at least as likely as not that cannabis and/or alcohol abuse caused or aggravated GERD beyond natural progression.  A detailed rationale must accompany all conclusions reached in the narrative portion of the examination report.  

4.  Schedule the Veteran for a comprehensive VA audiology examination for the purposes of determining the current severity of service-connected bilateral hearing loss.  The examiner must review the claims file in conjunction with the examination.  This examination must encompass pure tone threshold testing and Maryland CNC speech recognition testing.  The examiner must comment on the functional effects of bilateral hearing loss, in terms of occupational functioning and everyday life.  A detailed rationale must accompany all conclusions reached in the narrative portion of the examination report.  

5.  Following any additional indicated development, conduct a de novo review of the claims on the merits.  Should the appeals not be granted (or with respect to the claims for an increase, granted in their entirety), issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The Veteran has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


